J-S54025-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 RICHARD MULIEK KEARNEY                    :
                                           :
                    Appellant              :   No. 358 MDA 2020

           Appeal from the PCRA Order Entered January 28, 2020
     In the Court of Common Pleas of Fulton County Criminal Division at
                      No(s): CP-29-CR-0000227-2011


BEFORE: NICHOLS, J., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY McLAUGHLIN, J.:                         FILED APRIL 09, 2021

      Richard Muliek Kearney appeals pro se from the order denying his

Amended Petition filed under the Post Conviction Relief Act (“PCRA”), 42

Pa.C.S.A. §§ 9541-9546. Kearney claims the trial court lacked jurisdiction and

violated his due process rights by appointing counsel before he had received

notice of the charges, and that his trial counsel was ineffective for failing to

raise the issue and for failing to challenge the offense gravity score (“OGS”)

the court used at sentencing. We affirm.

      We previously summarized the underlying facts of the case on direct

appeal. See Commonwealth v. Kearney, 92 A.3d 51, 56 (Pa.Super. 2014).

In short, Tabetha Lynn Mellott agreed to house her friend and three other

people – including Kearney and Kearney’s co-defendant – for one night in June

2011. In the morning, after Mellott’s friend and the third person had left,

Kearney and his co-defendant accosted Mellott. Kearney used a small silver
J-S54025-20



handgun to force Mellott to strip, squat, and cough, and he searched her and

her residence for drugs. Kearney and his co-defendant held Mellott at gunpoint

for several hours. Kearney also pointed the handgun at the face of Joshua

Weaver, another person at the residence, and took a shotgun he found there.

      The Commonwealth filed a Complaint in Magisterial District Court on

July 13, 2011. By that time, Kearney had already been arrested and was being

detained on other, related charges. See PCRA Court Opinion and Order, filed

Jan. 27, 2020, at 10-11; Kearney’s Ex. 001 at 1. The district court scheduled

Kearney’s preliminary arraignment for August 1, 2011. See Magisterial District

Court Docket, 10/18/11, at 1-2. Kearney’s counsel requested a continuance.

The district court continued Kearney’s preliminary arraignment until October

17, 2011, and scheduled the preliminary hearing for that date as well. See id.

Following the preliminary arraignment and preliminary hearing, the charges

against Kearney were bound over for trial in the court of common pleas. See

id.

      In November 2011, the Commonwealth filed an Information, and the

trial court formally arraigned Kearney. The court reviewed each count listed

in the Information with Kearney and read him his Statement of Rights. See

Order, 11/8/11, at 1; Information, 11/8/11, at 1-2. Kearney later requested,

and the Commonwealth filed, a Bill of Particulars.

      Following trial on April 26, 2012, a jury found Kearney guilty of Persons

Not to Possess Firearms, Firearms Not to be Carried Without a License, and

two counts each of Criminal Coercion, Terroristic Threats, Unlawful Restraint,

                                     -2-
J-S54025-20



and Simple Assault.1 The court sentenced Kearney to an aggregate term of

144 to 288 months’ incarceration. We affirmed the judgment of sentence, and

the Pennsylvania Supreme Court denied Kearney’s petition for allowance of

appeal on September 30, 2014.

       Kearney filed a PCRA petition, pro se, on April 24, 2015, and filed PCRA

petitions on three other, related cases as well. The PCRA court appointed

counsel, who filed a supplemental petition relating to all four cases. The PCRA

court held an evidentiary hearing on January 2, 2018. Kearney then moved to

proceed pro se, and, following a hearing on the motion, the court permitted

Kearney’s counsel to withdraw. Kearney filed a pro se 55-page Amended PCRA

Petition relating to all four cases on January 4, 2019. The court held further

evidentiary hearings on May 7, 2019, and January 7, 2020. The PCRA court

denied the Amended Petition, insofar as it related to the instant case. Kearney

appealed.2

       Kearney raises the following issues:

       1. Did the Clerk of Court’s addition of Case 227-2011, to an
       existing Court Order, exceed the scope of her ministerial duties
       under 42 Pa. C.S. § 2757? If so, did the PCRA Court err in refusing
       to strike that addition and correct the record upon oral motion of
       [Kearney]?

       2. Did the PCRA Court err in refusing to conduct an [sic] due
       process analysis into the harm and prejudice[ Kearny] had
____________________________________________


1 See 18 Pa.C.S.A. §§ 6105(a)(1), 6106(a)(1), 2906(a)(1), 2706(a)(1),
2902(a)(1), and 2701(a)(3), respectively.

2Kearney’s notice of appeal appropriately references only the instant docket
number.

                                           -3-
J-S54025-20


     suffered as an [sic] direct result of the Clerk of Court[’s] addition
     of Case 227-2011 to an existing Court Order appointing substitute
     Counsel, when in fact criminal proceedings in Case 227-2011,
     were not instituted against [Kearney]?

     3. Did the Fulton County Courts acquire jurisdiction over
     [Kearney]’s person to demand him before a court to answer to
     accusations not lawfully instituted against him in accordance with
     lawful process?

     4. In Case No. CP-29-CR-227-2011, where criminal proceedings
     were not instituted against [Kearney], by the issuance of an [sic]
     valid criminal complaint and arrest warrant, has the statute of
     limitations, under 42 Pa. C.S. § 5522(a), and (b), since then
     expired, requiring [Kearney’s] immediate discharge?

     5. Did the PCRA Court err, by denying [Kearney]’s ineffective
     counsel claim, regarding trial counsel failure to obtain
     corroboration to [Kearney’s] assertions, and challenge the lack of
     personal jurisdiction?

     6. Could testimonial evidence of [Kearney] possessing a loaded
     shotgun with ammunition available be used to support higher OGS
     application regarding a small silver handgun? And if not[, d]id the
     PCRA Court err in denying [Kearney]’s ineffective assistance of
     counsel claim, based upon improper evidence, when it is apparent
     from the record that the loaded shotgun was not the “firearm”
     referenced at Counts One and Two?

Kearney’s Br. at 3-4 (suggested answers omitted).

     “When reviewing the denial of a PCRA petition, this Court’s standard of

review is limited ‘to whether the PCRA court’s determination is supported by

evidence of record and whether it is free of legal error.’” Commonwealth v.

Hart, 199 A.3d 475, 481 (Pa.Super. 2018) (quoting Commonwealth v. Pew,

189 A.3d 486, 488 (Pa.Super. 2018)). “We review the PCRA court’s legal

conclusions de novo.” Id.




                                     -4-
J-S54025-20



                                 Issues 1-5

      As Kearney’s first five issues are interrelated, we will address them

together. Kearney’s primary argument is that the trial court appointed him

counsel accidentally through an error by the Fulton County Clerk of Courts.

He asserts that when this case was first pending in Magisterial District Court,

the court appointed the public defender to represent him on three other cases,

and the public defender filed a motion to withdraw from those cases, due to a

conflict of interest. According to Kearney, when the trial court granted the

motion, the trial court not only appointed new counsel on the three other

cases, it also accidentally appointed counsel on the instant case.

      As an exhibit to his appellate brief, Kearney attaches a motion to

withdraw submitted by the public defender, which references only the offense

tracking numbers belonging to another one of Kearney’s cases, and the

charges related to that case. See Kearney’s Ex. A3 at 1. Kearney also attaches

an order of the trial court appointing counsel, which references only the same

offense tracking number. See Kearney’s Ex. A4 at 1. Handwritten on the

order, above the offense tracking number, are the abbreviations of the

common pleas docket numbers for all four of Kearney’s cases. See id. Kearney

argues that at the PCRA hearing on January 7, 2020, the Clerk of Courts

admitted that she wrote all four docket numbers on the order appointing

counsel, including the instant case by way of clerical error. Kearney’s Br. at

8-9 (citing N.T., 1/7/20 (testimony), at 24).




                                     -5-
J-S54025-20



       Kearney contends that before the court accidentally appointed counsel

due to the error, he had no knowledge of this case, as he had not been issued

an arrest warrant or summons in accordance with the Rules of Criminal

Procedure governing the institution of proceedings in court cases.3 Kearney

argues that in addition to his lack of notice, the affidavit of probable cause

accompanying the criminal complaint was unverified, as it had not been sworn

under oath and in person by the affiant. Kearney’s Br. at 13, 18-19 (citing

Pa.R.Crim.P. 513(B)). Kearney claims the affiant admitted at trial that he had

not taken the complaint to the Magisterial District Judge himself. Id. (citing

N.T., 4/26/12, at 9).

       Kearney argues that after the court accidentally appointed counsel,

counsel then filed a continuance request referencing all four cases. See

Kearney’s Ex. 002 at 1 (counsel’s continuance request, referencing all four

district court docket numbers). According to Kearney, this filing by counsel

made it appear that Kearney had submitted to the jurisdiction of the court,

and led to the court commencing the case by scheduling the preliminary

hearing, circumventing the Rules requiring service.4 Kearney argues that by
____________________________________________


3See also N.T., 1/7/20 (argument), at 4 (Kearney stating there was “no proof
of service” prior to the date counsel was appointed).

4 See Kearney’s Br. at 19 (“This erroneous appointment of counsel, led to
[this case] being included in filings by counsel . . . which led to a preliminary
hearing being scheduled . . . which outcome with a trial and conviction to
where [Kearney] was thereafter deprived his liberty”); see also N.T., 1/7/20
(argument), at 4 (Kearney arguing, “This appointment of counsel was forged,
and it constituted an answer to [the] complaint operating to my prejudice
instantaneously commencing criminal proceedings against me”).

                                           -6-
J-S54025-20



prematurely appointing counsel and proceeding on the case when he had not

yet received notice in accordance to the Rules, the trial court violated his right

to due process. Kearney also argues that due to the Commonwealth’s failure

to provide notice and to have the affidavit of probable cause verified by the

Magisterial District Judge, the trial court lacked jurisdiction to appoint counsel

or schedule a preliminary hearing. Kearney also claims that because the Clerk

of Courts did not have authority to add the instant case to the order appointing

counsel, the order should be considered a nullity.

      Finally, Kearney argues that his trial counsel was ineffective for failing

to raise the above issues. He claims counsel testified at the PCRA hearing that

he was aware of Kearney’s assertions, but did not advance them, and Kearney

contends counsel had no reasonable basis for failing to do so.

      We find no merit to any of these issues. First, the appointment of

counsel was not the result of a clerical error by the Clerk of Courts. As

observed by the PCRA court, on the date the trial court appointed counsel,

Kearney’s “cases were still before the Magisterial District Court, as no

preliminary hearings had been held. Accordingly, the Motion [to withdraw] and

Order [appointing counsel] were captioned only with an offense tracking

number.” PCRA Ct. Op. and Order at 6. At the PCRA hearing, the Clerk of

Courts explained that she “did not affix Court of Common Pleas Criminal Action

numbers until after [Kearney] was preliminarily arraigned and after

[Kearney’s] preliminary hearing.” Id. at 6-7 (emphasis in original):




                                      -7-
J-S54025-20


       At the evidentiary hearing held on January 7, 2019, Ms. Fix, the
       elected Clerk of Courts, credibly testified that the Order
       [appointing counsel] was filed with her office and held in a
       temporary file until [Kearney’s] cases were bound over to the
       Court of Common Pleas – likely in October of 2011, as [Kearney’s]
       preliminary hearing . . . was on October 17, 2011. No Criminal
       Action number would have been assigned until the case was bound
       over to the Court of Common Pleas. When the transcripts were
       received from the lower court, believing that she was carrying out
       her required duty of maintaining an orderly and accurate record,
       Ms. Fix hand-wrote all four Criminal Action numbers on the Order.

Id. at 6.

       In sum, the PCRA court found as facts that the order upon which

Kearney relies reflects a post-facto act of record-keeping by the Clerk of

Courts. Although she testified that she must have added all four trial court

numbers to the order due to clerical error – after Kearney confronted her with

only a single withdrawal motion referencing a single offense tracking number

for a different case – her testimony does not establish when counsel was

actually appointed on the instant case,5 or whether counsel was somehow

appointed erroneously.6

____________________________________________


5 The certified record does not specify when counsel was appointed. We note
that only the first two pages of the six-page Magisterial district court docket
are in the certified record, and no other document in the record shows the
date on which the court appointed counsel.

6 At the PCRA hearing, the Commonwealth argued that that Magisterial District
Judge, “recognizing that these cases all pertained to the same [d]efendant,
appointed counsel in those cases since he ha[d] requested counsel in the case
that he was already incarcerated for.” N.T., 5/7/19, at 64. The Magisterial
District Judge testified that counsel was appointed on this case after Kearney
applied for a public defender. N.T., 1/7/20 (testimony), at 37-38, 48.



                                           -8-
J-S54025-20



       In any event, even assuming Kearney is correct that the court appointed

counsel – be it accidentally or purposefully – before he had received any other

notice of this case, the appointment of counsel did not deprive Kearney of due

process or affect the jurisdiction of the trial court.7 In a criminal case, the trial

court’s exercise of subject matter jurisdiction8 requires the Commonwealth to

confront a defendant with a formal and specific accusation of the crimes

charged.9 Commonwealth v. Jones, 929 A.2d 205, 211 (Pa. 2007); McNeil,

665 A.2d at 1251. “Ordinarily, the requirement of formal notice is satisfied by

the defendant’s receipt of the criminal information.” Commonwealth v.

Hatchin, 709 A.2d 405, 408 (Pa.Super. 1998); see also Jones, 929 A.2d at

211. The Commonwealth may also satisfy this requirement by providing a

____________________________________________


7A challenge to the court’s jurisdiction, or a question regarding whether a due
process violation occurred, is a question of law. Commonwealth v. McGarry,
172 A.3d 60, 65 (Pa.Super. 2017); Commonwealth v. Tejada, 161 A.3d
313, 317 (Pa.Super. 2017). Our standard of review is therefore de novo and
our scope of review is plenary. Tejada, 161 A.3d at 317.

8 Although Kearney, at times, argues the court lacked personal, rather than
subject-matter jurisdiction, he also cites authority related to subject matter
jurisdiction, and lodged argument regarding subject matter jurisdiction before
the PCRA court. See N.T. 1/7/20 (argument), at 2. We will therefore limit our
discussion to subject-matter jurisdiction. Personal jurisdiction is not implicated
in this case, as it is “secured through the defendant’s presence within the
territorial jurisdiction of the court.” Commonwealth v. McNeil, 665 A.2d
1247, 1251 (Pa.Super. 1995). That test was unquestionably met here.

9 Subject matter jurisdiction also relates to the court’s power to hear and
decide the controversy; however, in Pennsylvania, “courts of common pleas
have statewide subject matter jurisdiction in cases arising under the Crimes
Code.” McGarry, 172 A.3d at 66.



                                           -9-
J-S54025-20



complaint “which is specific as to (1) the date of the crime(s) charged, (2) the

identity of the victim(s) and (3) the acts allegedly done by the defendant.”

Hatchin, 709 A.2d at 408-09.

       Procedural due process10 similarly requires a defendant be afforded

“adequate notice and the opportunity to be heard.” Commonwealth v.

Parks, 768 A.2d 1168, 1172 (Pa.Super. 2001); see also Commonwealth v.

Wright, 961 A.2d 119, 132 (Pa. 2008).11 Among other things, procedural due

process “requires that the criminal information provide fair notice of every

crime of which a criminal defendant is accused,” and “be sufficiently specific

so as to allow the defendant to prepare any available defenses should he

exercise his right to a trial.” Commonwealth v. Sims, 919 A.2d 931, 939

(Pa. 2007).

       Here, Kearney alleges he first became aware of this case once the trial

court scheduled the preliminary hearing. Kearney attaches a copy of the notice

he received scheduling his preliminary hearing. See Kearney’s Ex. 2. The

lower court docket confirms that Kearney was not preliminarily arraigned until

the date of his preliminary hearing. However, Kearney does not allege that he


____________________________________________


10Both the federal and state constitutions provide a right to due process.
Commonwealth v. Louden, 803 A.2d 1181 (Pa. 2002).

11 “While not capable of an exact definition, the basic elements of procedural
due process are adequate notice, the opportunity to be heard, and the chance
to defend oneself before a fair and impartial tribunal having jurisdiction over
the case.” Commonwealth v. Turner, 80 A.3d 754, 764 (Pa. 2013).



                                          - 10 -
J-S54025-20



did not receive notice of the charges prior to the hearing,12 or that he was

unable to defend himself at the preliminary hearing, let alone by the time of

trial. Furthermore, following the preliminary hearing, Kearney was formally

arraigned and provided an Information, Statement of Rights, and Bill of

Particulars. He has thus failed to establish any defect in the trial court’s

jurisdiction or any violation of his due process rights.

        The PCRA court found that the Magisterial District Court did not issue an

arrest warrant following the Commonwealth’s filing of the complaint. See

PCRA Ct. Op. and Order at 11.13 This was a violation of the Rules of Criminal

Procedure. See Pa.R.Crim.P. 502 (providing that criminal proceedings in court

cases be instated by the filing of a written complaint or an arrest without a

warrant), 509(2) (providing that criminal proceedings initiated by a complaint

charging a felony or murder be followed by the issuance of an arrest

warrant).14 Although the PCRA court did not determine whether Kearney

____________________________________________


12 Although the PCRA court did not make a factual finding on this point, the
Magisterial District Judge testified that he faxed a copy of the complaint to the
jail where Kearney was being detained on his other charges, and also faxed a
summons and an application for a public defender, the latter of which Kearney
returned. See N.T., 1/7/20 (testimony), at 34, 36, 48.

13The Commonwealth did not dispute that the court failed to issue an arrest
warrant, see N.T., 1/2/18, at 5; N.T., 5/7/19, at 63-64, and the Magisterial
District Judge admitted he did not issue an arrest warrant in this case, but
testified that he issued a summons. See N.T. 1/7/20 (testimony) at 34-35,
37, 42-43, 48.

14   These provisions were in place in 2011.



                                          - 11 -
J-S54025-20



proved that the affidavit of probable cause was not sworn before the

magistrate,15 if true, this would have constituted a violation as well. See

Pa.R.Crim.P. 513(B).16

       However, failure to comply with the black letter of the Rules does not

necessarily equate to a defect in jurisdiction or due process, and is only fatal

where “the defect is prejudicial to the rights of the defendant.” Pa.R.Crim.P.

109; see also Jones, 929 A.2d at 211 (“the existence of a procedural

mistake, in and of itself, . . . does not divest the trial court of subject-matter

jurisdiction”); Commonwealth v. Bennett, 124 A.3d 327, 332, 332 n.5

(Pa.Super. 2015) (applying Rule 109 to due process claim based on lack of

seal on criminal complaint, finding no merit where defendant did not assert

prejudice, was informed of the charges in a timely manner, and put forth a

defense). Where a defect in the charging process has not caused prejudice,

correction is liberally allowed. See Pa.R.Crim.P. 109, comment (“A complaint,

citation, summons, or warrant may be amended at any time so as to remedy

____________________________________________


15 While Kearney elicited testimony at the PCRA hearing on this point, see
N.T., 1.7.10 (testimony), at 53-57, he did not include it in his final argument
to the PCRA court, see N.T., 1/7/20 (argument), at 1-24.

16 Kearney relies on the affiant’s testimony at trial, when, after defense
counsel asked him whether he filed the affidavit with the magistrate on the
same day that it states it was sworn, he answered, “It could have been a day
or two before. What happened was we file through a supervisor and it gets
put in a folder and gets taken down to the Magistrate.” N.T., 4/26/12, at 9.
We note this testimony does not provide enough information to prove that the
Commonwealth did not comply with Rule 513(B), which allows for the
swearing of affidavits using advanced communication technology. See
Pa.R.Crim.P. 513(B).

                                          - 12 -
J-S54025-20



any defect in form or content that is not prejudicial to the rights of the

defendant. Nothing in this rule shall prevent the filing of a new complaint or

citation and the reissuance of process”).

       Here, Kearney has not asserted he suffered any prejudice due to the

court’s failure to issue an arrest warrant, or resulting from the possibility that

the affidavit was unsworn. Thus, even if Kearney’s trial counsel had raised a

timely objection to these procedural irregularities to the trial court, without a

showing of prejudice, the remedy would not have been dismissal of Kearney’s

case. Therefore, just as the defects of which Kearney complains did not cause

him prejudice, no prejudice ensued due to counsel’s failure to raise them.

Kearney has failed to prove his trial counsel was ineffective.               See

Commonwealth v. Ligon, 206 A.3d 515, 519 (Pa.Super. 2019) (requiring a

petitioner to prove counsel’s alleged ineffectiveness caused prejudice, “to the

effect that there was a reasonable probability of a different outcome if it not

for counsel’s error”) (quoting Commonwealth v. Grove, 170 A.3d 1127,

1138 (Pa.Super. 2017)). Kearney is due no relief. 17


____________________________________________


17 Kearney relies on In re Casale, 517 A.2d 1260 (Pa. 1986), which states
that a trial court invokes subject matter jurisdiction by initiating a criminal
case pursuant to the Rules of Criminal Procedure. 517 A.2d at 1261-62.
However, in Casale, the Commonwealth did not comply with the Rule
requiring that a criminal case be initiated by complaint or arrest, or give Casale
formal notice of any charges before filing a motion to require him to submit
to fingerprinting. Here, in contrast, the Commonwealth did institute
proceedings against Kearney by filing a complaint, pursuant to Rule 502 of
the Rules of Criminal Procedure, and Kearney does not contend he lacked
notice of the contents of the complaint by the time of the preliminary hearing.

                                          - 13 -
J-S54025-20



                                   Issue 6

      In his final issue, Kearney argues that the trial court calculated the

standard range of the Sentencing Guidelines using an OGS of 10 for Kearney’s

conviction for Persons Not to Possess Firearms, and an OGS of nine for his

conviction for Firearms Not to be Carried Without a License. Kearney argues

this was error, as there was no express eye-witness testimony establishing

that the silver handgun he used to commit the crimes was loaded at the time.

See Kearney’s Br. at 36-37 (“[N]o witness that was present at the residence

of the alleged victim’s on the date of June 30, 2011, had testified to the small

silver handgun being loaded”). Kearney claims his trial counsel was ineffective

for failing to raise this issue.

      The PCRA court explained that it calculated the Guidelines ranges using

the OGS applicable where the defendant possessed a loaded firearm, or had

ammunition available. Pa.R.A.P. 1925(a) Opinion, filed 4/9/20, at 2 (citing

204 Pa. Code § 303.15). In concluding that the firearm was loaded, the court

relied on the testimony of three people: Mellott, who identified the silver

handgun presented at trial as the one Kearney had pointed at her in her home;

Ashley Ramp, who testified that Kearney had possessed a handgun when she

had given him and his co-defendant a ride later that day, and identified the

silver handgun as that which fell out of her rental car the following day; and

Trooper Rush, who testified that silver handgun identified by the witnesses

contained a magazine with bullets when obtained by the police. Id. at 5-6

(citing N.T., 4/26/12, at 46-48, 118-20, and 158-59).

                                     - 14 -
J-S54025-20



      Counsel   may be      ineffective   for   failing to   object   to   a court’s

miscalculation of the standard range under the Sentencing Guidelines. See

Commonwealth v. McMullen, 530 A.2d 450, 452-53 (Pa.Super. 1987).

However, it is a petitioner’s duty to prove his counsel’s ineffectiveness. Ligon,

206 A.3d at 519. It is also an appellant’s duty to ensure the certified record is

complete for the purposes of our review. Commonwealth v. Preston, 904

A.2d 1, 7 (Pa.Super. 2006) (en banc).

      Here, the transcript of trial is not in the certified record, except for the

testimony of Trooper Gary Hibner, closing arguments, and the jury charge.

We are therefore unable to verify whether the record evidence supports the

facts which the PCRA court states it relied upon at sentencing. Nonetheless,

our review is not hindered, as Kearney does not contest the court’s summary

of the trial testimony. Taken as true, this evidence was sufficient for the court

to have found that the silver handgun was loaded at the time Kearney

committed his crimes. Although none of the witnesses observed the

ammunition at the time and place of the crimes, facts may be proven through

wholly circumstantial evidence. Commonwealth v. Hutchinson, 947 A.2d

800, 806 (Pa.Super. 2008); see, e.g., Commonwealth v. Plowden, 240

A.3d 204, 2020 WL 5056629, unpublished memorandum at *3 (Pa.Super.

2020).

      As Kearney has failed to prove that the trial court erred in using an OGS

applicable where ammunition was available, Kearney has failed to prove that

his trial court was ineffective for failing to lodge an objection.

                                      - 15 -
J-S54025-20



      Order affirmed.

Judge Musmanno joins the memorandum.

Judge Nichols concurs in the result.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/09/2021




                                       - 16 -